WALKER, P. J.
The record not setting out the original complaint against the appellant nor showing before whom it was made, it may be presumed that the complaint upon which he Avas tried was but an amendment of the original one, allowed.in the law and equity court after the case was brought into it by appeal. It was permissible to alloAV the complaint to be amended in such a case. But, whether the substitution of another complaint was properly allowed or not, no ruling of the court in that regard is shown by the record proper. As it appears here only in the bill of exceptions, it is not presented for review. — Wright v. State, 136 Ala. 139, 34 South. 233; Simpson v. State, 111 Ala. 6, 20 South. 572.
Under the evidence in the case, it was a question for the jury whether the language attributed to the defendant by the state’s witness, Mrs. Johnson, was, in the circumstances attending its use by him, insulting, with*252in the meaning of section 6217 of the Code. — Turney v. State, 168 Ala. 128, 52 South. 910; Carter v. State, 107 Ala. 146, 18 South. 282. It follows that no error was committed in the refusal to give written charges “a,” “b,” “c,” “d,” “e,” and “f
If the natural and necessary effect of the defendant’s conduct, on the occasion in question, was to insult a woman to whom he spoke, the result was not changed by the fact that he had in his mind a meaning which his words, used as they were, could not have conveyed to the person to whom they were spoken. Written charge “g” was properly refused, as obedience to it would have required an acquit tal of the defendant, if the jury found that an expression used by him had reference to something wholly different from what must have been suggested to the person addressed by the manner and circumstances of its use.
The court did not commit reversible error in giving the written charge requested by the solicitor. — Jackson v. State, 117 Ala. 155, 23 South. 47.
Affirmed.